Citation Nr: 1623279	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-07 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right ankle posterior tibial tendonitis. 

2.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected right ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the claims file is currently held by the RO in Winston-Salem, North Carolina. 

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in July 2013.  A transcript of the hearing is of record. 

In November 2013 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's right ankle posterior tibial tendonitis manifests pain and limitation of motion that most nearly approximates moderate without ankylosis or malunion. 

2.  A chronic left ankle disability, currently diagnosed as degenerative joint disease and gout, was demonstrated years after service, is not etiologically related to any incident of active military service, and is not caused or aggravated by a service-connected disability. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right ankle posterior tibial tendonitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, 4.118, Diagnostic Codes 5270-5273 (2015).

2.  A chronic left ankle disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation be presumed therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for right ankle posterior tibial tendonitis was awarded in a May 2001 rating decision with an initial 10 percent evaluation assigned effective April 11, 2000.  The 10 percent evaluation for the right ankle disability was continued in the May 2009 rating decision on appeal.  The Veteran contends that a higher rating is warranted as his right ankle disability limits his activities beyond the level contemplated by the current evaluation.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In applying the rating criteria, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

As a preliminary matter, the Board notes that the Veteran is service-connected for right ankle posterior tibial tendonitis, but he is also diagnosed with gout affecting the right ankle joint.  In a December 2013 report, a VA examiner determined that the Veteran's right ankle symptomatology was more likely reflective of his nonservice-connected gout rather than service-connected tendonitis.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Although the December 2013 VA examiner opined that the Veteran's right ankle symptomatology was more indicative of the severity of the nonservice-connected gout, the examiner did not identify the specific symptoms due to the service-connected tendonitis or otherwise separate the symptoms due to each disability affecting the right ankle.  The Board will therefore consider all the Veteran's symptomatology when determining the appropriate rating for the service-connected right ankle tendonitis.

The Veteran's right ankle tibial tendonitis is currently rated as 10 percent disabling under Diagnostic Code 5271 for limited motion of the ankle.  Under this diagnostic code, a 10 percent rating is assigned for limitation of motion of the ankle that is moderate.  A maximum 20 percent rating is warranted for limitation of motion of the ankle that is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

After review of the evidence, the Board finds that an increased rating is not warranted for the service-connected right ankle disability.  The Veteran's right ankle tendonitis is productive of limited motion, but the loss of motion most nearly approximates moderate rather than marked and is contemplated by the currently assigned 10 percent evaluation.  The Veteran's most restricted motion of the right ankle was demonstrated at the December 2013 VA examination when dorsiflexion was to 15 degrees with plantar flexion to 25 degrees.  These findings represent a 25 percent decrease in dorsiflexion and a less than 50 percent loss of plantar flexion.  The examiner further observed that the Veteran experienced pain during testing, but only at the endpoint of the reported range of motion.  There was also no additional loss of motion following repetitive testing.  These findings are all indicative of moderately restricted motion as the Veteran maintains more than half the normal movement of the ankle without pain.  

The Board has also considered the lay statements of the Veteran, but finds they also establish limited motion and impairment of the ankle that most nearly approximates moderate.  The Veteran testified in July 2013 that he experienced limited motion of the right ankle, swelling, and utilized a cane to aid ambulation.  He also testified that the right ankle disability caused functional impairment consisting of limitations to standing and walking, playing sports, and playing with the children in his family. This impairment is consistent with the objective medical evidence and findings, but even with consideration of functional factors, the Veteran's limited motion and functional impairment more nearly approximates moderate rather than marked.  The range of motion findings reported by the December 2013 VA examination took into account the Veteran's complaints of pain and further noted there was no additional loss of motion with repetitive testing.  As noted above, the objective medical evidence also clearly establishes that the Veteran's right ankle retains better than 50 percent of normal motion and was stable with full strength upon physical examination in December 2013.  Thus, the medical and lay evidence establishes limited motion of the right ankle that most nearly approximates moderate and a higher rating is not warranted under Diagnostic Code 5271.  

The Board has considered whether there is any other schedular basis for granting a higher initial rating, but has found none.  Ratings in excess of 10 percent are possible under Diagnostic Codes 5270 and 5272 pertaining to ankylosis of the ankle, but the Board finds they are not for application in this case as the Veteran does not manifest ankylosis.  The December 2013 and March 2009 VA examinations and VA treatment records clearly establish that he has retained useful motion of his right ankle.  The Veteran testified that he required a cane to ambulate and occasionally needed crutches during a severe flare-up of his right ankle condition, but there is simply no lay or medical evidence that the Veteran's right ankle is ankylosed.  Furthermore, there are no findings of ankle malunion or similar abnormalities on X-rays performed throughout the claims period.  The Veteran has also not required surgery for his service-connected right ankle disability.  Thus, the other diagnostic codes pertaining to rating the ankle do not apply in this case.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable beyond the Board's decision to rate the Veteran's right ankle disability with consideration of all symptomatology, even that which may be a result of a nonservice-connected condition.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's right ankle disability.  The ankle is productive of pain, swelling, limited motion, and moderate functional impairment.  These symptoms are contemplated in the rating criteria which consider restrictions to movement of the ankle, functional impairment, and structural abnormalities.  The rating criteria are therefore adequate to evaluate the Veteran's disability and a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) is also an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable due to the service-connected right ankle disability on appeal.  The Veteran testified in July 2013 that he worked as a paper delivery driver and there is no lay or medical evidence that the right ankle disability has rendered him unemployable.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability during the applicable period. 

Service Connection Claim

The Veteran contends that service connection is warranted for a left ankle disability as it was incurred secondary to service-connected right ankle posterior tibial tendonitis.  Specifically, the Veteran testified in July 2013 that he compensates for his right ankle condition by shifting his weight to his left ankle and placing more pressure on the joint.  The Veteran contends the weight imbalance has resulted in swelling, sprains, and a chronic left ankle condition.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Initially, the Board finds that the record establishes a current disability.  VA treatment records document findings of degenerative joint disease of the left ankle dating from April 2002 and consistent treatment for left ankle gout.  The Veteran was also diagnosed with left ankle degenerative joint disease with a history of gout at the December 2013 VA examination.

Although the Veteran clearly has a left ankle disability, the Board finds that the competent medical evidence of record does not demonstrate a relationship between the left ankle condition and the service-connected right ankle disorder.  None of the Veteran's treating physicians have identified a nexus between the Veteran's ankle conditions.  In fact, the only probative medical opinion of record, that of the December 2013 VA examiner, weighs against the claim.  After reviewing the complete record and examining the Veteran, the VA examiner concluded that the Veteran's left ankle disability was not caused or aggravated by the service-connected right tibial tendonitis and/or nonservice-connected right ankle gout.  

The December 2013 VA examiner's opinion was based on the nature of the Veteran's ankle disabilities, review of the relevant medical literature,  thorough physical examination, and the history of the Veteran's ankle conditions.  The examiner concluded that the Veteran's left ankle arthritis and gout are completely independent diagnoses from the service-connected tibial tendonitis, which is the result of tendon inflammation and not due to any abnormality of the bony structure of the joint.  The examiner also found that the relevant medical literature does not suggest any relationship between the development of degenerative joint disease or gout due to tibial tendonitis or the shifting of weight from one joint to the other.  The examiner further noted that the Veteran's predominant disability of the right ankle is nonservice-connected gout which is a systemic condition and affects multiple joints at one time, but the Veteran's right ankle gout does not cause his left ankle gout (emphasis added).  In sum, the VA examiner concluded that neither the Veteran's service-connected right ankle posterior tibial tendonitis nor nonservice-connected gout have caused or aggravated his left ankle disability.  The December 2013 VA examiner's opinion was accompanied by a fully explained rationale and supported by facts specific to the claim with references to medical literature.  It is therefore of significant probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The record also contains an opinion from a March 2009 VA examiner, but the Board finds this opinion is of no probative value.  The March 2009 VA examiner noted that if the Veteran was in fact shifting his weight from the right ankle to the left, he would be at an increased risk of developing left ankle pain.  However, the examiner also observed that the Veteran appeared to walk with an equal distribution of weight between his two ankles and there was no record of treatment for left ankle pain.  In light of this evidence, the examiner found that an opinion could not be rendered regarding a link between the right and left ankles without a resort to mere speculation.  Such opinions amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102.  The March 2009 VA opinion is therefore of no probative value and does not support the claim for service connection as secondary to the service-connected right ankle disability. 

Similarly, the treatise evidence submitted by the Veteran's representative in March 2016 is also not probative and does not support the claim.  In order to establish service connection by means of such treatise (textbook or article) evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  

The articles submitted by the Veteran's representative clearly do not contain the level of detail or specificity necessary to support the claim for service connection.  The articles discuss how an altered gait can generally lead to pain in other body parts, but do not discuss or establish whether such a link actually exists between the ankles.  The articles also focus on the development of back pain, weakness, and nerve impairment of the lower extremities rather than addressing the possibility of a relationship between two ankle conditions.  It is therefore clear that the articles submitted by the Veteran do not have the requisite "degree of certainty" required by Wallin and Sacks, supra; see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about the possibility of a link between chest trauma and restrictive lung disease . . . [is] too general and inconclusive ...").  In light of the speculative nature of the information submitted by the Veteran, the treatise evidence lacks the degree of certainty necessary to warrant the assignment of any probative weight.

The Board has also considered the statements of the Veteran in support of his claim.  The Veteran is competent to report observable symptoms of disability, but his opinion as to the cause of his conditions simply cannot be accepted as competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (the etiology of the claimed left ankle disability) falls outside the realm of common knowledge of a lay person.  Jandreau at 1377.  Thus, the Board concludes that the Veteran's lay statements are outweighed by the competent medical evidence of record and the evidence is against service connection for a chronic left ankle condition as secondary to service-connected right ankle tibial tendonitis. 

As a final matter, the Board must also consider whether service connection is warranted for the left ankle disability as directly due to service.  In this case, there is no competent evidence of a link between the Veteran's left ankle condition and service.  Service treatment records are completely negative for any evidence of complaints or treatment related to the left ankle.  Post-service treatment records do not document any complaints of left ankle pain or findings until April 2001, when the Veteran reported a history of gout and an X-ray showed bilateral heel spurs.  The absence of lay or medical evidence of the claimed disability for several years after service is a factor weighing against the Veteran's claim for service connection.  The Board also observes that there is no competent medical evidence in support of the claim for direct service connection and none of the Veteran's physicians have identified a link between the Veteran's left ankle condition and service.  The Veteran has also not reported a continuity of symptoms since active duty.  

Therefore, the record shows that the first evidence of the Veteran's claimed disability was several years after his separation from active duty.  In addition, the competent medical evidence does not establish that the Veteran's left ankle condition was incurred secondary to a service-connected disability or active service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's left ankle disability and a service-connected disability or active duty service.  The Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to the increased rating and service connection claims on appeal was furnished to the Veteran in a February 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the February 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not identified any private health care providers who have treated the ankle disabilities on appeal.  Additionally, the Veteran was provided a proper VA examination with adequate medical opinions in response to his claims in December 2013.

In a March 2016 brief, the Veteran's representative argued that a remand was necessary to provide for additional examinations and medical opinions for the right and left ankle disabilities.  With respect to the service-connected right ankle, the representative contends that a new examination is necessary as the December 2013 VA examination was performed almost three years ago.  Age alone is not sufficient to mandate the provision of a new VA examination when the previous examination is otherwise adequate.  See VAOPGCPREC 11-95.  However, the Veteran is entitled to a new VA examination where there is competent evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In this case, neither the Veteran nor his representative have specifically reported that the right ankle disability has worsened in severity since the December 2013 VA examination.  The representative stated in the March 2016 brief that "it is plausible...[the Veteran's] disorder has worsened to a degree which would now warrant an increased evaluation rating."  The Board finds this statement is too vague to trigger VA's duty to provide a new examination; the representative did not contend that the Veteran has experienced increased pain, decreased range of  motion, or worsening of any other symptom associated with the disability.  The representative merely stated that it was "plausible" the right ankle had worsened in severity.  As neither the Veteran nor his representative have actually reported that the service-connected right ankle disability has worsened in severity, a remand and new VA examination are not required by the duty to assist. 

Similarly, a new medical opinion is not necessary regarding the claim for service connection for a left ankle disability.  The opinion provided by the December 2013 VA examiner is adequate as it is based on a full and accurate review of the facts and history of the case, a physical examination, and considers the Veteran's lay statements.  The Veteran contends that his service-connected right ankle condition has caused a change in his gait which requires him to place more weight on his left ankle, thereby causing or aggravating the claimed left ankle condition.  The December 2013 VA examiner considered this contention, but concluded that the preponderance of the medical literature and evidence did not establish that the Veteran's arthritis or gout of the left ankle was caused or aggravated by the service-connected right tibial tendonitis.  The representative also contends that a new medical opinion is necessary to consider the treatise evidence submitted in March 2016, but as noted above, this evidence is not very probative regarding a possible relationship between the right and left ankle conditions.  Therefore, a new VA medical opinion is not required to consider this new evidence.  

For the reasons set forth above, the Board finds that VA has complied with its  notification and assistance requirements.  





ORDER

Entitlement to a rating in excess of 10 percent for right ankle posterior tibial tendonitis is denied. 

Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected right ankle disability, is denied. 



____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


